Citation Nr: 0914863	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-35 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
pes cavus of the right foot.

2.  Entitlement to service connection for a low back 
disability as secondary to service-connected pes cavus of the 
right foot.

3.  Entitlement to service connection for a bilateral knee 
disability as secondary to service-connected pes cavus of the 
right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to June 
1958.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the RO that, in 
pertinent part, denied a higher evaluation for right foot pes 
cavus, and denied entitlement to service connection for a low 
back disability and a bilateral knee disability both as 
secondary to right foot pes cavus.  The Veteran filed a 
timely appeal of these determinations to the Board.

The Veteran offered testimony at hearing before the 
undersigned Acting Veterans Law Judge in September 2008.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claims must be remanded for further 
action.

First, with respect to the Veteran's right foot claim, the 
Board notes that, in testimony before the Board in September 
2008, as well as in an August 2007 statement submitted to VA, 
the Veteran set forth arguments indicating that his service-
connected right foot disability is worse than it was at the 
time of his most recent VA examination, which occurred in 
December 2006.  Because the Veteran has reported that his 
condition has worsened, the Board concludes that this matter 
must be remanded for the Veteran to undergo a contemporaneous 
and thorough VA examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

With respect to the Veteran's back and knee claims, the 
Veteran testified that he has back and knee pain that has 
become worse as his right foot disability has worsened.  In 
addition, the Veteran submitted a January 2007 treatment note 
from his treating physician indicating that the Veteran's 
foot problem is now causing significant secondary pain in his 
knees, hips, and lower back.  In May 2007, an additional 
treatment note indicated that the Veteran suffers from high 
arches which, in turn, are causing significant ankle, knee, 
hip, and back pain.  This physician noted that because the 
Veteran's arches are so high, the angulation of his feet is 
causing him to overwork his ankles, knees, hip, and lower 
back, in turn causing compensatory pain.  

Here, the Board notes that the Veteran has not been diagnosed 
with any back or knee disability in medical records 
associated with the Veteran's claims file.  He has however, 
complained of significant pain.  In addition, while the 
Veteran was afforded a VA examination dated in April 2007, 
the examiner indicated that to relate a back or knee 
condition to the service-connected right foot disability 
would be pure speculation, thus not rendering an opinion 
regarding nexus between the veteran's right foot disability 
and a knee disability.  The examined reviewed only the 
Veteran's claims file and did not examine the Veteran in 
connection with the claim. 

Based on the foregoing, the Board finds that a VA examination 
is necessary to determine the nature and etiology of any 
current back or knee disabilities.  The Veteran should 
therefore be afforded an opportunity to be examined in 
connection with these claims.  Pursuant to VCAA, such an 
examination is necessary to adjudicate these claims.  See 
38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).  

Prior to affording a VA examination, the RO should also 
contact the Veteran and his  representative and request that 
he identify all VA and non-VA health care providers, other 
than those already associated with the Veteran's claims file, 
that have treated the Veteran since service for his claimed 
disabilities.  Here, the Board notes that the Veteran has 
been recently treated at the Bay-Pines VA Medical Center.  
Upon remand, records from this facility dated since October 
2007 should be associated with the Veteran's claims file.  In 
this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain these outstanding records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

In view of the above, these matters are hereby REMANDED to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims file, who have 
treated the Veteran since service for his 
claimed disabilities.  This should 
include treatment at the Bay-Pines VA 
Medical Center dated since October 2007.  
The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the Veteran for an 
appropriate VA examination in order to 
determine the nature, extent, frequency 
and severity of the Veteran's service-
connected right foot pes cavus.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
indicate whether the Veteran's disability 
is productive of (i) great toe 
dorsiflexed, some limitation of 
dorsiflexion at the ankle, and definite 
tenderness under the metatarsal heads, or 
(ii) all toes tending to dorsiflexion, 
limitation of dorsiflexion at the ankle 
to right angle, shortened plantar fascia, 
and marked tenderness under the 
metatarsal heads, and/or (iv) marked 
contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, 
vary painful callosities, and marked 
varus deformity.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule a VA 
examination in order to determine the 
nature and etiology of any low back and 
knee disabilities found to be present.  
All necessary special studies or tests 
should be accomplished.  It is imperative 
that the examiner who is designated to 
examine the Veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.   The report of 
examination should contain a detailed 
account of all manifestations of any low 
back or knee disability found to be 
present, and the examiner should 
specifically state the current diagnoses.  
The examiner should offer an opinion to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that any currently diagnosed 
low back and/or bilateral knee disability 
either (a) was caused by, or (b) is 
aggravated by his service-connected right 
foot disability.  If aggravation is 
found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation, consistent with 38 C.F.R. 
§ 3.310(a) (as revised effective in 
October 2006).  In this regard, the 
examiner should specifically comment on 
the January and May 2007 treatment notes 
indicating that the Veteran's right foot 
disability is causing significant ankle, 
knee, hip, and back pain.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  

4.  Then, the RO should again review the 
Veteran's claims.  If any determination 
remains adverse, the Veteran and his 
representative must be furnished with a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




